                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:17-CR-350-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
HAROLD VERNARD GREENE, JR.,                   )
                                              )
                          Defendant.          )


       On June 8, 2020, Harold Vemard Greene, Jr. ("Greene" or "defendant") moved prose for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582), and filed an exhibit in

support [D.E. 33]. On September 15, 2020, the government responded in opposition [D.E. 37]. On

October 13, 2020, Greene replied [D.E. 39]. On_ January 26, 2021, Greene, through counsel, filed

a memorandum and exhibits in support of his motion for compassionate release [D.E. 43, 46]. On

February 8, 2021, the government filed a supplemental response in opposition [D.E. 47]. As

explained below, the court denies Greene's motion.

                                                  I.

       On April 19, 2018, without a written plea agreement, Greene pleaded guilty to possession

of contraband (buprenorphine) in prison. See [D.E. 23]. On August 1, 2018, the court held a

sentencing hearing and adopted the facts set forth in the Presentence Investigation Report ("PSR'').

See [D.E. 30--32]. The court calculated Greene's total offense level to be 11, his criminal history

category to be V, and his advisory guideline range to be 24 to 30 months' imprisonment. See [D.E.

32] 1. After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court
sentenced Greene to 24 months' imprisonment to run consecutive to Greene's existing term of

imprisonment. See [D.E. 31] 2. Greene did not appeal.

        On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all adminii:.:trative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3SS3(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the CQmmunity." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

                                                   2
extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U .S.S.G. § lB 1.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                             that substantially diminishes the ability of the defendant to
                             provide self-care within the environment of a correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                       is experiencing a serious deterioration in physical or mental health
                       because ofthe aging process; and (iii) has served at least 10 years or 75
                       percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                                                    3
 that "an extraordinary and compelling reason need· not have been unforeseen at the time of

 sentencingtowarrantareductionin the term.of imprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

 the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § 1Bl.13to account for the First Step Act Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3S82(c)(l)(A). See,e.g., UnitedStatesv.Kibble,No.20-7009,2021 WL 1216S43,at *3-4(4thCir.

Apr. 1, 2021); United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section]

 lBl .13 only applies when a request for compassionate release is made upon motion of the Director

of the [BOP]." Kibble, 2021 WL 1216S43, at *3-4. Nevertheless, section lBl.13 provides

informative policy when assessing an.inmate's motion, but a court independently determines whether

"extraordinary and compelling reasons" warrant a sentence reduction under 18 U.S.C. §

3S82(c)(l)(A)(i). See McCoy. 981 F.3d at 284. In doing so, the court consults not only U.S.S.G.

 § lBl.13, but also the text of 18 U.S.C. § 3S82(c}(l)(A) and the section 3SS3(a) factors. See,~

id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020); United States v.


                (D) Other Reasons.-A.s determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4
~        980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ry;ffiJi, 978 F.3d 1000, 1007--08

(6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020); United States v.

Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 1S, 2020) (unpublished).

         Greene states that he submitted a request for compassionate release to the ward~ and

alternatively asks the court to waive the exhaustion requirement. See [D.E. 33] S; [D.E. 46] 4-6;

[D.E. 46-1]. The government contends that Greene has not met section 3S82's exhaustion

requirement. See [D.E. 37] 2. The court assumes without deciding that Greene has exhausted his

administrative remedies. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2

Accordingly, the court addresses Greene's claim on the merits.

         Greene seeks compassionate release pursuant to section 3S82(c)(l)(A). In support of his

request, Greene cites the COVID-19 pandemic, his bout with and recovery from COVID-19, his age,

and his heartburn, chro~c ulcers, acid reflux, and obesity. See [D.E. 33] 3; [D.E. 43]; [D.E. 46]
..   ,

12-1S. Greene also cites the conditions at FCI Fort Dix, his rehabilitation efforts, his release plan,

and that he has served over SO% ofhis sentence. See [D.E. 33] 2-S; [D.E. 33-1]; [D.E. 39-1]; [D.E.

46] 10-12, 18--21.

         As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Greene states that he

suffers from heartburn, chronic ulcers, acid reflux, and obesity, he has not demonstrated that he is

not going to recover from these conditions or that they cannot be treated while Greene serves his


         2
          The Fourth Circuit has not addressed whether section 3S82' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                  s
sentence. The same holds true were Greene to contract COVID-19 again. Accordingly, reducing

Greene's sentence is not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes witl;i.out deciding that the

COVID-19 pandemic, Greene's medical history, Greene's rehabilitation efforts, and his release plan

are extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the ·

virus's spread.''). Even so, the section 3553(a) factors counsel against reducing Greene's sentence.

See Kibble, 2021 WL 1216543, at *4-5; United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.

2020); Clark, 2020 WL 1874140, at *3-8.

        Greene is 40 years old and engaged in serious criminal conduct in 2017. See PSR fl 5-6 .
 .,
While serving an 84-month federal sentence at FCI Butner for possession with intent to distribute

500 grams or more of cocaine, Greene possessed burprenorphine strips. See id. Greene purchased

the drugs, hid them in his headphones, and managed to consume two strips before correctional ,J

officers confiscated them. See id. Greene's refusal to comply with institutional norms and the law

is nothing new. Greene committed six institutional violations between 2015 and 2019, including

possessing or using drugs or alcohol on three occasions, phone abuse, and refusing to work. See id.
                                                  .I




,r 18; [D.E. 37] 2, 19; [D.E. 47] 2.   Greene's institutional infractions follow a long history of drug

dealing, .including convictions for possession of drug paraphernalia, possession with intent to

manufacture, sell, or deliver a Schedule I controlled substance, possession with intent to sell and

deliver cocaine (two counts), possession with intent to sell and deliver heroin, trafficking in cocaine,

and possession with intent to distribute 500 grams or more of cocaine. See PSR fl 11-19. Sadly,

                                                       6
    Greene has learned nothing from his numerous drug convictions and time in custody. Furthermore,

    Greene is a violent recidivist with additional convictions for involuntary manslaughter (committed

    at age fifteen) and reckless driving. See id. Greene has performed poo!lY both in prison and on

    probation. See id. Nonetheless, Greene has taken some positive steps while incarcerated. See [D.E.

    33] 4; [D.E. 39-1]; [D.E. 46] 19-20.

           The court has considered Greene's exposure to COVID-19, his health conditions, his

    rehabilitation efforts, and his release plan. Cf. P~er v. United States, 562 U.S. 476, 480-81

    (2011 ); United States v. McDonald, 986 F.3d 402, 412 (4th Cir. 2021 ); United States v. Martin, 916

    F.3d 389, 398 (4th Cir. 2019). Having considered the entire record, the steps that the BOP has taken

    to address COVID-19, the section 3553(a) factors, Greene's arguments, Greene's serious

    misconduct while incarcerated, and the need to punish Greene for his serious criminal behavior, to

    incapacitate Greene, to promote respect for the law, to deter others, and to protect society, the court

    declines to grant Greene's motion for compassionate release. See,~ Chavez-Meza v. United

    States, 138 S. Ct. 1959, 1966--68 (2018); R ~ 978 F.3d at 1008--09; Chambliss, 948 F.3d at

    693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13,

'   2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

           As for Greene's request for home confinement, Greene seeks relief under the CARES Act.

    See [D.E. 33, 46]. The CARES Act does not provide this court with the authority to grant home

    confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

    19, 2020) (unpublished) ("[T]he authority to grant home con:finem~t remains solely with the

    Attorney General and the BOP.''); United States v. McCoy, No. 3:19-CR-35-KDB-DCK, 2020 WL

    5535020, at *1 (W.D.N.C. Sept 15, 2020) (unpublished); United States v. Gray. No.



                                                      7
4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Greene's request for home confinement.

                                             II.

       In sum, the court DENIES Greene's motion for compassionate release [D.E. 33], and

DISMISSES Greene's request for home confinement.

       SO ORDERED. This & day of April 2021.



                                                         JSC.DEVERID
                                                         United States District Judge




                                              8
